 

EXHIBIT 10.4

GEMPHIRE THERAPEUTICS INC.

AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK GRANT NOTICE

GEMPHIRE THERAPEUTICS INC., a Delaware corporation (the “Company”), pursuant to
the Company’s Amended and Restated 2015 Equity Incentive Plan (as amended to
date, the “Plan”), hereby awards to Participant as an inducement material to the
Participant’s entering into an amendment to Participant’s employment agreement
with the Company, the number of shares of the Company’s Common Stock set forth
below (this “Award”). This Award is subject to all of the terms and conditions
as set forth herein and in the Restricted Stock Agreement attached to this
Restricted Stock Grant Notice and the Plan, all of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Restricted Stock
Agreement.  In the event of any conflict between the terms in the Award and the
Plan, the terms of the Plan shall control.

 

Participant:

    

 

Date of Grant:

 

July ___, 2019 

Vesting Commencement Date:

 

Immediately prior to the effective time of the NeuroBo Merger (as defined below)

Number of Shares Subject to Award:

 

 

Consideration:

 

Execution of an amendment to Participant’s employment agreement dated as of the
date hereof.

 

Vesting Schedule:  The number of shares subject to this Award shall fully and
completely vest automatically immediately prior to the effective time of any
merger between the Company and NeuroBo Pharmaceuticals, Inc., a Delaware
corporation (the “NeuroBo Merger”); provided that Participant has executed and
delivered to the Company the Release and Waiver of Claims in the form of EXHIBIT
A attached hereto (the “Release and Waiver”) and not subsequently revoked the
Release and Waiver during the seven (7) day period following Participant’s
execution and delivery of.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Grant Notice,
the Restricted Stock Agreement, the Plan and the Release and
Waiver.  Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Grant Notice, the Restricted Stock Agreement, the Plan and the
Release and Waiver set forth the entire understanding between Participant and
the Company regarding the acquisition of the Common Stock pursuant to this Award
specified above and supersede all prior oral and written agreements on that
subject with the exception, if applicable,





1



 

 

of (i) the written employment agreement or offer letter agreement entered into
between the Company and Participant specifying the terms that should govern this
Award, and (ii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.

 

 



2



 

 

By accepting this Award, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

 

 

 

 

PARTICIPANT:

    

THE COMPANY:

 

 

 

 

 

GEMPHIRE THERAPEUTICS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

ATTACHMENTS:  Restricted Stock Agreement  (ATTACHMENT I), Amended and Restated
2015 Equity Incentive Plan (delivered separately) and Release and Waiver of
Claims  (EXHIBIT A).

 

 



SIGNATURE PAGE TO RESTRICTED STOCK GRANT NOTICE



 

 

ATTACHMENT I

GEMPHIRE THERAPEUTICS INC.

AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) and this
Restricted Stock Agreement (collectively, the “Award”) and in consideration of
your future services and you entering into an amendment to your employment
agreement on the date hereof,  Gemphire Therapeutics Inc., a Delaware
corporation (the “Company”) has awarded you (“Participant”) a stock award
pursuant to the Company’s Amended and Restated 2015 Equity Incentive Plan (as
amended to date, the “Plan”)  for the number of shares of the Company’s Common
Stock subject to the Award as indicated in the Grant Notice.  Capitalized terms
not explicitly defined in this Restricted Stock Agreement but defined in the
Plan or the Grant Notice shall have the same definitions as in the Plan or the
Grant Notice. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.

The details of your Award are as follows:

1.            VESTING.   Subject to the limitations contained herein, your Award
will vest as provided in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.

2.            NUMBER OF SHARES.  The number of shares subject to your Award may
be adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.

3.            SECURITIES LAWS COMPLIANCE.  You may not be issued any shares
under your Award unless the shares are either (i) then registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  Your Award
must also comply with other applicable laws and regulations governing the Award,
and you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

4.            RIGHT OF REACQUISITION.

(a)          The Company shall have the right to reacquire all or any part of
the shares received pursuant to the Award (a “Reacquisition Right”) that have
not yet vested in accordance with the Vesting Schedule on the Grant Notice (the
“Unvested Shares”) on the following terms and conditions:

(i)           The Company, shall simultaneously, upon the earliest to occur of
(A) the termination of your Continuous Service or (B) March 31, 2020 if the
NeuroBo Merger has not been completed,  automatically reacquire for no
consideration (that is, for zero dollars ($0)) all of the Unvested Shares,
unless the Company agrees to waive its Reacquisition Right as to some or all of
the Unvested Shares; provided, however, if the termination of your Continuous

 

 



 



 

 

Service results from the completion of the NeuroBo Merger prior to March 31,
2020 (a “NeuroBo Termination”) and you have delivered and not subsequently
revoked the Release and Waiver, the Company shall not have any Reacquisition
Right related to any NeuroBo Termination.  Any such waiver shall be exercised by
the Company by written notice to you or your representative (with a copy to
Computershare Inc.  (“Computershare”)) within ninety (90) days after the
termination of your Continuous Service, and Computershare may then release to
you the number of Unvested Shares not being reacquired by the Company. If the
Company does not waive its Reacquisition Right as to all of the Unvested Shares,
then upon such termination of your Continuous Service, Computershare shall
transfer to the Company the number of shares the Company is reacquiring.

(ii)          You shall, during the term of the Award, exercise all rights and
privileges of a stockholder of the Company with respect to the shares subject to
your Award.  You shall be deemed to be the holder of the shares for purposes of
receiving any dividends which may be paid with respect to such shares (which
shall be subject to the same vesting and forfeiture restrictions as apply to the
shares to which they relate) and for purposes of exercising any voting rights
relating to such shares, even if some or all of such shares have not yet vested
and been released from the Company’s Reacquisition Right.

(iii)         If, from time to time, there is any stock dividend, stock split or
other change in the character or amount of any of the outstanding stock of the
Company the stock of which is subject to the provisions of the Award, then in
such event any and all new, substituted or additional securities to which you
are entitled by reason of your ownership of the shares acquired under the Award
shall be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.

(iv)         In addition to any other limitation on transfer created by
applicable securities laws, you shall not sell, assign, hypothecate, donate,
encumber, or otherwise dispose of any interest in the Common Stock while such
shares of Common Stock are subject to the Reacquisition Right; provided,
however, that an interest in such shares may be transferred pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act.

5.            RESTRICTIVE LEGENDS.  The shares issued under the Award shall be
endorsed with appropriate legends determined by the Company, including the
following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 





2



 

 

6.            THE AWARD IS NOT AN EMPLOYMENT CONTRACT.  The Award is not an
employment or service contract, and nothing in the Award shall be deemed to
create in any way whatsoever any obligation on your part to continue in the
employ of the Company or an Affiliate, or on the part of the Company or an
Affiliate to continue your employment.

7.            WITHHOLDING OBLIGATIONS.

(a)          At the time the Award is made, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
amounts payable to you, and otherwise agree to make adequate provision for any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the Award.

(b)          Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to instruct
Computershare to remove the restrictions from such shares.

8.            NOTICES.  Any notices provided for in the Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

9.            MISCELLANEOUS.

(a)          The rights and obligations of the Company under the Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under the Award
may only be assigned with the prior written consent of the Board of Directors of
the Company (or committee administrating the Plan) in its sole discretion.

(b)          You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of the Award.

(c)          You acknowledge and agree that you have reviewed the Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting the Award and fully understand all provisions of the
Award.

10.          GOVERNING PLAN DOCUMENT.  The Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of the
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

*****





3



 

 

This Restricted Stock Agreement shall be deemed to be signed by the Company and
Participant upon the acceptance by the Participant of the Restricted Stock Grant
Notice.

 

 



4



 

 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE EXECUTED AT LEAST 7 DAYS PRIOR TO THE ANTICIPATED VESTING DATE

In consideration of the payments and other benefits set forth in the Restricted
Stock Agreement dated July ___, 2019 (the “Restricted Stock Agreement”) entered
into by and between me and GEMPHIRE THERAPEUTICS INC., a Delaware corporation
(the “Company”) and my employment agreement (as amended) with the Company (the
“Employment Agreement”), I, _________, hereby furnish the Company, with the
following release and waiver (this “Release and Waiver”).

In exchange for the consideration provided to me by the Restricted Stock
Agreement and the Employment Agreement that I am not otherwise entitled to
receive, I hereby generally and completely release the Company and its current
and former directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or on the date that I sign this Release and Waiver (collectively, the
“Released Claims”). The Released Claims include, but are not limited to:
(a)       which arise out of, result from, or occurred in connection with my
employment by the Company or any of its affiliated entities, the termination of
that employment relationship, any events occurring in the course of that
employment, or any events occurring prior to the execution of this Release and
Waiver; (b) for wrongful discharge, discrimination, harassment and/or
retaliation; breach of contract, both express and implied; breach of a covenant
of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; slander, libel or invasion of privacy; violation
of public policy; fraud, misrepresentation or conspiracy; and false imprisonment
(duplicative); (c) (i) wrongful discharge of employment; any and all claims for
wrongful discharge of employment, and/or (ii) violation of any federal, state or
municipal statute relating to employment or employment discrimination,
including, without limitation, (A) Title VII of the Civil Rights Act of 1964, as
amended, (B) the Civil Rights Act of 1866, as amended, (C) the Civil Rights Act
of 1991, as amended, (D) the Employee Retirement and Income Security Act of
1974, as amended, (E) the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”), including, without limitation, by the Older Workers’
Benefit Protection Act, as amended (“OWBPA”), (F) the OWBPA, (G) the Americans
with Disabilities Act of 1990, as amended, (H) any applicable state Persons with
Disabilities Civil Rights Act, as amended, and (I) any applicable state
Whistleblowers Protection Act, as amended; (d) under Michigan common law or
state statute including, but not limited to, those alleging wrongful discharge,
express of implied breach of contract, negligence, invasion of privacy,
intentional infliction of emotional distress, fraud, defamation, or violations
of the Michigan Elliott-Larsen Civil Rights Act (ELCRA), Michigan Persons with
Disabilities Civil Rights Act, Payment of Wages and Fringe Benefits Act,
Michigan Whistleblowers’ Protection Act, Bullard-Plawecki Employee Right to Know
Act, the Michigan Occupational Safety and Health Act, the Michigan Social
Security Number Privacy Act, and the Michigan Internet Privacy Protection Act,
all as amended together with all of their respective





EXHIBIT A-1



 

 

implementing regulations and/or any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(e) for back pay or other unpaid compensation; and/or (f) for attorneys’ fees
and costs.

To the fullest extent permitted by law, I will not take any action that is
contrary to the promises I have made in this Release and Waiver.  I further
represent that I have not filed any lawsuit, arbitration, or other claim against
any of the Released Parties.  I hereby states that I know of no violation of
state, federal, or municipal law or regulation by any of the Released Parties,
and knows of no ongoing or pending investigation, charge, or complaint by any
agency charged with enforcement of state, federal, or municipal law or
regulation.  While nothing in this Release and Waiver prevents state or federal
agencies from enforcing laws within their jurisdictions, I agree I shall not
receive any individual monetary damages, recovery and/or relief of any type
related to any released claim(s), whether pursued by me or any governmental
agency, other person or group; provided that nothing in this Release and Waiver
prevents me from participating in the whistleblower program maintained by the
SEC and receiving a whistleblower award thereunder.  I hereby agree that the
release set forth in this Release and Waiver shall be and remain in effect in
all respects as a complete general release as to the matters released.

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the certificate of incorporation of the Company, bylaws of
the Company, or any indemnification agreement with the Company, or under
applicable law; (b) any rights or claims to unemployment compensation, funds
accrued in my 401k account, or any vested equity or contingent value rights to
which I may be entitled to receive under any agreement and plan of
reorganization; (c) any rights that are not waivable as a matter of law; or
(d) any claims arising after the day on which I sign this Release and Waiver. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against any of the Released Parties
that are not included in the Released Claims.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, that: (a) the release
and waiver granted herein does not relate to claims which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; and (c) I have twenty-one (21) days from the
date of termination of my employment with the Company or the date on which I
received this Release and Waiver, whichever is later and not including such date
(as applicable) in which to consider this Release and Waiver (although I may
choose voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver, not counting the
day on which I sign this Release and Waiver, to revoke my consent to this
Release and Waiver; and (e) this Release and Waiver shall not be effective until
the seven (7) day revocation period has expired without my having previously
revoked this Release and Waiver.  Any revocation must be personally delivered to
the Company or, if mailed, postmarked, no later than the last day of the 7-day
revocation period.  The address for delivery of any such revocation shall be
sent to Attn: Chairman of the Board, Gemphire Therapeutics Inc., 17199 N. Laurel
Park Drive, Ste. 401





EXHIBIT A-2



 

 

Livonia, Michigan 48152 with a copy to Honigman LLP, Attn: Phillip D. Torrence,
650 Trade Centre Way, Suite 200, Kalamazoo, Michigan 49002.

I acknowledge my continuing obligations under the Employment Agreement. Pursuant
to the Employment Agreement and any of its applicable attachments I understand
that among other things, I must not use or disclose any confidential or
proprietary information of the Company and I must immediately return all Company
property and documents (including all embodiments of proprietary information)
and all copies thereof in my possession or control. I understand and agree that
my right to the severance pay and vesting of any shares of the Company’s common
stock I am receiving in exchange for my agreement to the terms of this Release
and Waiver is contingent upon my continued compliance with the Employment
Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

 

 

 

    

 

 

 

Dated:

 

EXHIBIT A-3

